DETAILED ACTION
This office action is in response to communication(s) filed on March 8, 2021.  
Claims 1-83 have been cancelled.  
Claims 84-99 are newly added for consideration.
Claims 84-99 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 84-99 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No. 2015/00922233 A1), and further in view of Nakajima (U.S. Pub. No. 2008/0046467 A1).
With regard to claim 84, the claim is drawn to an image processing apparatus (see Park, i.e. in Fig. 2, 14, 24-25 and etc., disclose the image forming system 1 and further comprises the image forming apparatus 31) comprising: 
a user interface (see Park, in Fig. 5, disclose the UI unit 310);
a scanner, a photocopier, and a facsimile, and a multi-function product (MFP) in which various functions of the individual apparatuses are combined…”);
a controller that receives, via the user interface, authentication information of a user for logging in to the image processing apparatus, wherein the controller executes a login process using the authentication information received via the user interface, to allow the user corresponding to the authentication information received via the user interface to execute a function of the image processing apparatus (see Park, i.e. in Fig. 5, controller 320; in Fig. 7B, para. 364, discloses that “[0364] In operation 715, the second individual 23 inputs the PIN code received from the mobile device 13 through the UI unit 310 of the image forming apparatus 31”; also in Fig. 31, step S3105 and etc; in addition, in Park, i.e. in Fig. 8A, discloses the teachings of inputting the phone number and the pin code at the computer device 19 and connected to the image forming apparatus 31, and in para. 372-373, discloses that “[0372] Referring to FIGS. 8A and 8B, the second individual 23, i.e., Jane Kim, connects to an embedded webpage 800 provided by the image forming apparatus 31 by using the computing device 19, in operation 811. The computing device 19 corresponds to a PC or a laptop, and may be the user device 10 of FIG. 3. Accordingly, the computing device 19 includes the UI unit 110, the controller 120, and the network interface unit 130. [0373] In operation 812, the second individual 23 inputs the phone number of the mobile device 13 through the embedded webpage 800…”; further in in para. 456-458, disclose that “[0456] The processes of FIG. 14 may be performed by the user device 10 or the image forming apparatus 30. The user device 10 may correspond to the mobile device 11, 13, 15, or 17 of FIG. 2 or the computing device 19 described above, and the image forming apparatus 30 may correspond to the image forming apparatus 31, 33, or 35 of FIG. 2. [0457] In operation 1411, the first individual 21, i.e., John Lee selects a content to be printed through the UI unit 110 of the user device 10 or the UI unit 310 of the image forming apparatus 30, and inputs an email address of the second individual 23, i.e., Jane Kim. An order of selecting the content and inputting the email address may be switched. [0458] In operation 1412, the controller 120 of the user device 10 or the controller 320 of the image forming apparatus 30 generates an email enclosed with the content”; also, i.e. in para. 1468, discloses that “[1468] The image forming apparatus 12610 may adaptively display a UI of the application executed by the user in operation S12810. For example, when the user selects a screen for inputting a print job from the displayed UI, the image forming apparatus 12610 may display a list of existing scan image data or display a preview of scan image data of a currently scanned document. In another example, when the user selects a screen for inputting a phone number of a recipient, the image forming apparatus 12610 may display a message requesting the user to input the phone number of the recipient…”);
a receiver that receives, from an external apparatus via a network, destination information and authentication information (see Park, i.e. in Fig. 5, disclose the image forming apparatus 30 comprises a network interface unit 330, and in para. 315, 459 and etc., discloses that “[0459] In operation 1413, the network interface unit 130 of the user device 10 or the network interface unit 330 of the image forming apparatus 30 transmits the generated email to the cloud server 40 under the email address of the second individual 23” and “[0315] The network interface unit 330 is a hardware component for supporting a wired or wireless communication function, and may support a wireless communication, such as Wi-Fi.RTM., Wi-Fi Direct.RTM., an NFC, 
a transmitter that transmits the generated image data to the destination received from the external apparatus (see Park, i.e. in para. 9, discloses that “[0009] The transmitting device may include: a user interface unit operable to receive input information about the content and the target phone number; a controller operable to generate print job information including the content and the target phone number; and a network interface unit operable to transmit the generated print job information to the cloud printing server”),
wherein the user interface displays a screen related to transmitting the image data to be generated to the destination received from the external apparatus, based on coincidence of the authentication information received from the external apparatus in a log-in state where the user has logged in to the image processing apparatus and authentication information of the user that has logged in to the image processing apparatus in the log-in state (see Park, i.e. in Fig. 12C, and in para. 45, discloses that “[0045] FIG. 12C illustrates UI screens of the image forming apparatus for transmitting the content to be printed based on the phone number from the image forming apparatus to the cloud server, according to an embodiment”; and further in para. 438-440, discloses that “[0438] Referring to FIG. 12C, the first and second UI screens 1201 and 1203 may be screens provided by the printing application executed in the image forming apparatus 35. [0439] The first individual 21, i.e., John Lee, may identify a list of image forming functions executable in the printing application through the first UI screen 1201 of the printing application displayed on the UI unit 310 of the image forming apparatus 35. [0440] As described above with reference to FIGS. 12A and 12B, when the first individual 21 wants to transmit the scan data of 
wherein the user interface does not display the screen in a case where the authentication information received from the external apparatus in a log-in state where the user has logged in to the image processing apparatus does not coincide with authentication information of the user that has logged in to the image processing apparatus in the log-in state (see Park, i.e. in Fig. 12C and in para. 443-444, discloses that “[0443] However, when the phone number 1205 of the mobile device 13 is not in the address book of the second UI screen 1203, the first individual 21 may newly input the phone number 1205 of the mobile device 13 through the UI unit 310 of the image forming apparatus 35. [0444] Configurations of the first and second UI screens 1201 and 1203 of FIG. 12C are illustrated for convenience of description, and an embodiment is not limited by the configurations of the first and second UI screens 1201 and 1203 of FIG. 12C. Also, a name of the "Scan to Phone" function may be changed as long as the "Scan to Phone" function is a function for providing a phone number-based cloud printing service”; also in para. 564, 598 and etc., disclose that “[0564] When the user logs in the user device 100 by using the user account, the management server 200 may perform user authentication by using a user account database, and manage a usage, set authorization of the user, and manage a history of the user. [0598] The user may log in the user device 100 by using a user account, in operation S3005. The user device 100 is an apparatus usable via a user authentication using the user account. For example, since the user may use an image forming apparatus in a company by logging in using the user's user account, the image forming apparatus is an example of the user device 100; in additional, also see the discussion of teachings of Nakajima supplemented below). 

Nakajima is directed to an analogous invention relates to an information processing system and an information processing method for displaying history information acquired from an external device having executed processing instructed by a user, and a program and a storage medium for the same (see Nakajima, i.e. para. 2 and etc.).  More specifically, in Nakajima, i.e. para. 82, discloses that “[0081] Firstly, regarding user authentication performed at STEP S801, a user ID is read out from a mobile terminal 180 in the first exemplary embodiment, whereas the mobile terminal 180 does not have to be used in the second exemplary embodiment. For example, the user ID may be preset using a secret code number and a user may input the secret code number with the keypad 307 shown in FIG. 3 through a liquid crystal panel 301 at STEP S801. The input user ID is verified with user IDs preregistered in the MFP 100A or in an authentication server separately provided on the network. In addition, the management server 1100 may include functions provided by the authentication server. Since the processing performed at steps following STEP S802 of the flowchart shown in FIG. 8 is the same as that performed in the first exemplary embodiment, the description thereof is omitted here”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to include the limitation(s) discussed and also taught by Nakajima, with regards to the aspects and limitation discussed 
With regard to claim 85, the claim is drawn to the image processing apparatus according to Claim 84, wherein the receiver receives, from the external apparatus via the network, a scan setting together with the destination and the authentication information, and wherein the transmitter transmits the image data generated by a scan of the document based on the received scan setting by the scanner (see Park, i.e. in Fig. 8A, discloses the teachings of inputting the phone number and the pin code at the computer device 19 and connected to the image forming apparatus 31, and in para. 372-373, discloses that “[0372] Referring to FIGS. 8A and 8B, the second individual 23, i.e., Jane Kim, connects to an embedded webpage 800 provided by the image forming apparatus 31 by using the computing device 19, in operation 811. The computing device 19 corresponds to a PC or a laptop, and may be the user device 10 of FIG. 3. Accordingly, the computing device 19 includes the UI unit 110, the controller 120, and the network interface unit 130. [0373] In operation 812, the second individual 23 inputs the phone number of the mobile device 13 through the embedded webpage 800…”; further in in para. 456-458, disclose that “[0456] The processes of FIG. 14 may be performed by the user device 10 or The user device 10 may correspond to the mobile device 11, 13, 15, or 17 of FIG. 2 or the computing device 19 described above, and the image forming apparatus 30 may correspond to the image forming apparatus 31, 33, or 35 of FIG. 2. [0457] In operation 1411, the first individual 21, i.e., John Lee selects a content to be printed through the UI unit 110 of the user device 10 or the UI unit 310 of the image forming apparatus 30, and inputs an email address of the second individual 23, i.e., Jane Kim. An order of selecting the content and inputting the email address may be switched. [0458] In operation 1412, the controller 120 of the user device 10 or the controller 320 of the image forming apparatus 30 generates an email enclosed with the content”; also, i.e. in para. 1468, discloses that “[1468] The image forming apparatus 12610 may adaptively display a UI of the application executed by the user in operation S12810. For example, when the user selects a screen for inputting a print job from the displayed UI, the image forming apparatus 12610 may display a list of existing scan image data or display a preview of scan image data of a currently scanned document. In another example, when the user selects a screen for inputting a phone number of a recipient, the image forming apparatus 12610 may display a message requesting the user to input the phone number of the recipient…”). 
With regard to claim 86, the claim is drawn to the image processing apparatus according to Claim 84, wherein the destination is a telephone number, and wherein the transmitter transmits the generated image data to the telephone number by facsimile transmission (see Park, i.e. in Fig. 12C, discloses and illustrate the telephone number from the address book as the destination with the “Scan to Phone” function; also in para. 312, discloses that “[0312] The user may select a content to be scanned by the image forming apparatus 30 or may set print 
With regard to claim 87, the claim is drawn to the image processing apparatus according to Claim 84, wherein the authentication information includes user information (see Park, i.e. in para. 564, 598, discloses that “[0564] When the user logs in the user device 100 by using the user account, the management server 200 may perform user authentication by using a user account database, and manage a usage, set authorization of the user, and manage a history of the user.  [0598] The user may log in the user device 100 by using a user account, in operation S3005. The user device 100 is an apparatus usable via a user authentication using the user account. For example, since the user may use an image forming apparatus in a company by logging in using the user's user account, the image forming apparatus is an example of the user device 1001…”).
With regard to claim 88, the claim is drawn to the image processing apparatus according to Claim 84, wherein the controller determines, in the login process, whether the authentication information received via the user interface coincides with authentication information preregistered in the image processing apparatus (see Park, i.e. in para. 1468, discloses that “[1468] The image forming apparatus 12610 may adaptively display a UI of the application executed by the user in operation S12810. For example, when the user selects a screen for inputting a print job from the displayed UI, the image forming apparatus 12610 may display a list of existing scan image data or display a preview of scan image data of a currently scanned document. In another example, when the user selects a screen for inputting a phone number of a recipient, the image forming apparatus 12610 may display a message requesting the user to input the phone number of the recipient…”).
With regard to claim 89, the claim is drawn to the image processing apparatus according to Claim 84, wherein the screen indicates a transmission method with which the transmitter transmits the generated image data to the received destination (see Park, i.e. in Fig. 12C, and in para. 438, discloses that “[0438] Referring to FIG. 12C, the first and second UI screens 1201 and 1203 may be screens provided by the printing application executed in the image forming apparatus 35”; also see Fig. 11C, 11D and etc.).
With regard to claim 90, the claim is drawn to the image processing apparatus according to Claim 84, wherein the authentication information includes user information and a password (see Park, i.e. in para. 1007, discloses that “[1007] In FIG. 73B, when a user inputs a user account into an input box 7330, inputs a password into an input box 7340, and selects "Login" 7350, information including the user account and the password is transmitted to the cloud server 6600 for authentication”).
With regard to claim 91, the claim is drawn to the image processing apparatus according to Claim 84, wherein controller changes a scan setting based on a user instruction that is received via the user interface in a state that user interface displays the screen related to transmitting the image data to be generated to the destination received from the external apparatus (see Park, i.e. in para. 25, para. 555 and etc., disclose that “[0555] Looking at the left of the cloud server 40 in FIG. 25, a sender who wants to transmit a print job registers the print job in the cloud server 40 by using various types of the sender devices 50. For example, the sender may generate the print job by selecting a content displayed on a screen after executing an application of a mobile device to assign a file, scanning a document to generate scan data, or assigning a content to be printed by using a print program in a user computer, such as a laptop or a desktop. The generated print job may be transmitted to the cloud server 40 supporting the 
With regard to claim 92, the claim is drawn to a method for controlling an image processing apparatus including a user interface, the method comprising: scanning an image of a document to generate image data based on the image; receiving, via the user interface, authentication information of a user for logging in to the image processing apparatus; executing a login process using the authentication information received via the user interface, to allow the user corresponding to the authentication information received via the user interface to execute a function of the image processing apparatus; and receiving, from an external apparatus via a network, destination and authentication information; and transmitting the generated image data to the destination received from the external apparatus, wherein the user interface displays a screen related to transmitting the image data to be generated to the destination received from the external apparatus, based on coincidence of the authentication information received from the external apparatus in a log-in state where the user has logged in to the image processing apparatus and authentication information of the user that has logged in to the image processing apparatus in the log-in state, and wherein the user interface does not display the screen in a case where the authentication information received from the external apparatus in a log-in state where the user has logged in to the image processing apparatus does not coincide with authentication information of the user that has logged in to the image processing apparatus in the log-in state 
With regard to claim 93, the claim is drawn to the method according to Claim 92, wherein a scan setting is received, from the external apparatus via the network, together with the destination and the authentication information, and wherein the image data generated by a scan of the document based on the received scan setting is transmitted to the received destination (instant claim is similarly rejected for at least the rationales set forth in discussions of claim 85 above, also incorporated by reference herein).
With regard to claim 94, the claim is drawn to the method according to Claim 92,
wherein the destination is a telephone number, and wherein the generated image data is transmitted to the telephone number by facsimile transmission (instant claim is similarly rejected for at least the rationales set forth in discussions of claim 86 above, also incorporated by reference herein).
With regard to claim 95, the claim is drawn to the method according to Claim 92,
wherein the authentication information includes user information (instant claim is similarly rejected for at least the rationales set forth in discussions of claim 87 above, also incorporated by reference herein).
With regard to claim 96, the claim is drawn to the method according to Claim 92,
wherein, in the login process, it is determined whether the authentication information received via the user interface coincides with authentication information preregistered in the image processing apparatus (instant claim is similarly rejected for at least the rationales set forth in discussions of claim 88 above, also incorporated by reference herein).
With regard to claim 97, the claim is drawn to the method according to Claim 92,

With regard to claim 98, the claim is drawn to the method according to Claim 92, 
wherein the authentication information includes user information and a password (instant claim is similarly rejected for at least the rationales set forth in discussions of claim 90 above, also incorporated by reference herein).
With regard to claim 99, the claim is drawn to the method according to Claim 92,
wherein a scan setting is changed based on a user instruction that is received via the user interface in a state that the user interface displays the screen related to transmitting the image data to be generated to the destination received from the external apparatus (instant claim is similarly rejected for at least the rationales set forth in discussions of claim 91 above, also incorporated by reference herein).
Response to Arguments
Applicant's arguments with respect to claims 84-99 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsuboi et al. (U.S. Patent No. 2012/0206388 A1) disclose an image forming apparatus and a terminal device in which operations are executed by user's "pinch-in (pinch-close)" and "pinch-out (pinch-open)" gestures on a touch panel. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JACKY X ZHENG/Primary Examiner, Art Unit 2675